Case 1:19-md-02915-AJT-JFA Document 1646 Filed 07/02/21 Page 1 of 3 PageID# 32173




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


      IN RE: CAPITAL ONE CONSUMER                     )      MDL No. 1:19md2915 (AJT/JFA)
    DATA SECURITY BREACH LITIGATION                   )
                                                      )        JURY TRIAL DEMANDED

      This Document Relates to the Consumer Cases


             PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
                          FOR BREACH OF CONTRACT

         Representative Plaintiffs Emily Behar, Brandi Edmondson, Emily Gershen, Brandon

  Hausauer, Sara Sharp, John Spacek, Caralyn Tada, and Gary Zielicke, respectfully move for partial

  summary judgment. For the reasons set forth in the accompanying memorandum of law and

  supporting exhibits, Plaintiffs seek partial summary judgment for their Breach of Contract claim

  (Count 6), or alternatively their Breach of Implied Contract claim (Count 7). Doc. 971, Second

  Am. Rep. Consumer Class Action Complaint.

  DATED: July 2, 2021
                                              Respectfully Submitted,

                                              /s/ Steven T. Webster
                                              Steven T. Webster (VSB No. 31975)
                                              WEBSTER BOOK LLP
                                              300 N. Washington Street, Suite 404
                                              Alexandria, Virginia 22314
                                              Tel: (888) 987-9991
                                              swebster@websterbook.com

                                              Plaintiffs’ Local Counsel

                                              Norman E. Siegel
                                              STUEVE SIEGEL HANSON LLP
                                              460 Nichols Road, Suite 200
                                              Kansas City, MO 64112
                                              Tel: (816) 714-7100
                                              siegel@stuevesiegel.com
Case 1:19-md-02915-AJT-JFA Document 1646 Filed 07/02/21 Page 2 of 3 PageID# 32174




                                     Karen Hanson Riebel
                                     LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                     100 Washington Avenue South, Suite 2200
                                     Minneapolis, MN 55401
                                     Tel: (612) 339-6900
                                     khriebel@locklaw.com

                                     John A. Yanchunis
                                     MORGAN & MORGAN COMPLEX
                                     LITIGATION GROUP
                                     201 N. Franklin Street, 7th Floor
                                     Tampa, FL 33602
                                     Tel: (813) 223-5505
                                     jyanchunis@ForThePeople.com

                                     Plaintiffs’ Lead Counsel
Case 1:19-md-02915-AJT-JFA Document 1646 Filed 07/02/21 Page 3 of 3 PageID# 32175




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2021, I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.



                                               /s/ Steven T. Webster
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP
